IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43267

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 312
                                               )
       Plaintiff-Respondent,                   )   Filed: January 7, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ANTHONEY FRANCISCO MARTINEZ,                   )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order revoking probation, affirmed; judgment of conviction and sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Anthoney Francisco Martinez entered an Alford1 plea to leaving the scene of an injury
accident, Idaho Code § 18-8007, and misdemeanor driving under the influence of alcohol, I.C.
§ 18-8004.2 In exchange for his plea, an additional charge was dismissed. The district court
imposed a unified sentence of five years with three years determinate for leaving the scene of an
injury accident, suspended the sentence, and placed Martinez on probation with the condition

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
2
        The district court sentenced Martinez to 180 days in jail for misdemeanor driving under
the influence with 40 days suspended and 140 days’ credit for time served.
                                               1
that he successfully complete drug court. Martinez subsequently violated his probation and the
district court revoked probation and ordered execution of the underlying sentence without
reduction.    Martinez appeals, contending that the district court erred in failing to retain
jurisdiction or reduce his sentence.
        The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction in this case.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); Toohill, 103 Idaho at 568, 650 P.2d at 710. When reviewing the length of a sentence, we
consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391
(2007). Applying these standards, and having reviewed the record in this case, we cannot say
that the district court abused its discretion.
        Therefore, the order of the district court revoking probation and Martinez’s judgment of
conviction and sentence are affirmed.




                                                   2